DAVISON, Justice.
This is an appeal by the Tulsa County Assessor from a judgment of the District Court of Tulsa County, fixing the valuation, for ad valorem tax purposes for the years 1953 and 1954, of a certain building in the City of Tulsa, known as the Haver Building which was owned and operated by the Tuloak Corporation. The protest and subsequent proceedings as to assessment for each of said years constituted a-separate matter on appeal but both of them, were consolidated in the District Court over objection of the assessor. The parties-will be referred to as “assessor” and “protestant.”
The value placed upon the lot upon which-the building stood was fixed for taxation! at $120,000 for each of said years and no question was raised with regard to it. This litigation is concerned with the assessed valuation of the building which was fixed by the assessor at $61,740 for each of said' years. The judgment of the trial court,, from which this appeal was taken, fixed, said value at $37,800.
Except for minor differences in, the evidence, this case is identical as to. issues and questions of law to cause numbered 37,417 styled Appeal of National Bank of Commerce of Tulsa, Okl., 316 P.2cP 175. Our opinion in that case, promulgated on the 17th day of September, 1957, is dis-positive of the instant case. Therefore said opinion and syllabus therein is approved and adopted as the syllabus and opinion herein, and the judgment of the-District Court is affirmed.
*599CORN, V. C. J., and HALLEY, WILLIAMS, JACKSON and CARLILE, jj., concur.
WELCH, C. J., and JOHNSON and BLACKBIRD, JJ., concur by reason of stare decisis.